Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 2, line 3, filed 27 October 2022, with respect to the rejection(s) of Claims 1-2 and 4-14 under 35 U.S.C. 103 as being unpatentable over Shukla et al. (United States Patent Publication No. US 2015/0253661 A1), hereinafter Shukla, and in further view of Urano et al. (United States Patent Publication No. US 2016/0200877 A1), hereinafter Urano 2, have been fully considered and are persuasive.  The rejection(s) of Claims 1-2 and 4-14 under 35 U.S.C. 103 as being unpatentable over Shukla in further view of Urano 2, have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saito et al. (United States Patent Publication No. US 2015/0158982 A1), hereinafter Saito, and Kamuro et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2015/178475 A1), hereinafter Kamuro.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (United States Patent Publication No. US 2015/0253661 A1), hereinafter Shukla, and in further view of Urano et al. (United States Patent Publication No. US 2016/0200877 A1), hereinafter Urano 2, and in further view of Saito et al. (United States Patent Publication No. US 2015/0158982 A1), hereinafter Saito.
6.	Regarding Claims 1-2. 4-8, and 11-14, Shukla teaches (Paragraph [0175]) the photosensitive resin composition comprising a vinyl ether compound. Shukla teaches (Paragraph [0095]) the photosensitive resin composition comprising an epoxy-containing silicone resin. Shukla teaches (Paragraphs [0104-0121]) the photosensitive resin composition comprising a photoacid generator. Shukla teaches (Paragraph [0175]) the vinyl ether compound has a molecular weight of 116 to 202. Shukla teaches (Paragraph [0175]) the vinyl ether compound being present in an amount of 1 to 2 parts by weight per 100 parts by weight of the epoxy-containing silicone resin. Shukla teaches (Paragraphs [0115 and 0121]) the photoacid generator being present in an amount of 0.05 to 20 parts by weight per 100 parts by weight of the vinyl ether compound and the epoxy-containing silicone resin combined. Shukla teaches (Paragraphs [0178-0179]) the photosensitive resin composition further comprising a solvent. Shukla teaches (Paragraph [0176]) the photosensitive resin composition further comprising an antioxidant. Shukla teaches (Paragraph [0175]) the vinyl ether compound having 6 to 12 carbon atoms. Shukla teaches (Paragraph [0175]) the vinyl ether compound being selected from the group consisting of 1,4-butanediol divinyl ether, cyclohexanedimethanol divinyl ether, and triethylene glycol divinyl ether. Shukla teaches (Paragraphs [0103 and 0175]) the vinyl ether compound being present in an amount of 5 to 20 parts by weight per 100 parts by weight of the epoxy-containing silicone resin.
7.	Regarding Claims 9-10, Shukla teaches (Paragraph [0187]) coating the photosensitive resin composition onto a substrate to form a photosensitive resin film thereon. Shukla teaches (Paragraphs [0186-0188]) exposing the photosensitive resin film to radiation through a photomask. Shukla teaches (Paragraph [0188]) developing the exposed resin film in a developer. Shukla teaches (Paragraphs [0076-0080]) fabricating an opto-semiconductor device comprising the patterned photosensitive resin film.
8.	However, Shukla does not explicitly teach the epoxy-containing silicone resin comprising B1 to B6 of the instant application. Furthermore, Shukla does not explicitly teach 0 < c+d+e+f (of the instant application ≤ 1.
9.	Urano 2 teaches (Paragraph [0076-0113]) the epoxy-containing silicone resin comprising B1 to B6 of the instant application. Urano 2 teaches (Paragraph [0076-0113]) 0 < c+d+e+f (of the instant application ≤ 1. Urano 2 teaches (Paragraph [0029]) a photosensitive resin composition using such an epoxy-containing silicone resin can improve the crosslinking reactivity of the exposed part in patterning, which leads to low solubility of the exposed part in the developer.
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Shukla to incorporate the teachings of Urano 2 to have the epoxy-containing silicone resin comprising B1 to B6 of the instant application; 0 < c+d+e+f (of the instant application ≤ 1. Doing so would result in improved crosslinking reactivity of the exposed part in patterning, which leads to low solubility of the exposed part in the developer, as understood by Urano 2.
11.	However, Shukla in view of Urano 2 does not explicitly teach 0 < a+b (of the instant application) ≤ 1. That said, Urano 2 teaches B2 of the present application, save for additionally including the moiety marked as “T” therein.
12.	Saito teaches (Paragraphs [0062-0069]) 0 < a+b (of the instant application) ≤ 1. Saito teaches (Paragraph [0018]) the polymer therein disclosed exhibits excellent heat resistance, crack resistance, and mechanical strength, as well as good curability.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Shukla in view of Urano 2 to incorporate the teachings of Saito to have 0 < a+b (of the instant application) ≤ 1. Doing so would result in excellent heat resistance, crack resistance, and mechanical strength, as understood by Saito.

Conclusion
14.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737		/DUANE SMITH/                                                                   Supervisory Patent Examiner, Art Unit 1737